Case: 22-50410          Document: 00516573460              Page: 1       Date Filed: 12/09/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                                  United States Court of Appeals
                                                                                           Fifth Circuit
                                        No. 22-50410
                                      Summary Calendar                                   FILED
                                                                                  December 9, 2022
                                                                                      Lyle W. Cayce
   United States of America,                                                               Clerk

                                                                         Plaintiff—Appellee,

                                              versus

   Sylvia Maria Holguin,

                                                                     Defendant—Appellant.


                      Appeal from the United States District Court
                           for the Western District of Texas
                               USDC No. 3:21-CR-995-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Sylvia Maria Holguin has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Holguin has filed a letter in which she plainly states her desire to
   withdraw her appeal. Holguin’s motion for voluntary dismissal is



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-50410   Document: 00516573460      Page: 2   Date Filed: 12/09/2022




                             No. 22-50410


   GRANTED, counsel’s motion to withdraw is DENIED AS MOOT, and
   the appeal is DISMISSED. See Fed. R. App. P. 42(b); 5th Cir.
   R. 42.1.




                                  2